The opinion of the Court was "delivered, December 18, by
Black, C. J.
The first error assigned on this record raises the question whether the Act of 14th April, 1851, forbidding the sale of spirituous, vinous, or malt liquors on the Sabbath day, in Allegheny county, is constitutional. The penalty is $50, which the offender shall be obliged to pay on a summary conviction before a justice of the peace or alderman. Because the law does not give him a trial by jury, it is said to be in conflict with the Constitution of the United States, which declares, that “ in suits at common law, when the value in controversy exceeds twenty dollars, the right of trial by jury shall be preserved.” This is sufficiently answered- by saying that the case before us is not a suit at common law, but a criminal proceeding under a special statute. It is also argued that the Constitution of Pennsylvania is violated in that part of it, which provides that “ trial by jury shall be as heretofore, and the right thereof remain inviolate.” But the trial by jury is as it was at the formation of the Constitution, and the right as it then existed, does remain inviolate. Every class of *134cases triable by jury in 1790, are still triable in no other "way; at least this statute has not diminished their number. There is nothing to forbid the legislature from creating a new offence and prescribing what mode they please of ascertaining the guilt of those who are charged with it. Many tribunals, unknown to the framers of the Constitution, and not at all resembling a jury, have been erected and charged with the determination of grave and weighty matters: for instance, commissioners, viewers, and appraisers of damages, county and township auditors, and those officers of the state government whose duty it is to settle the public accounts. All of these functionaries have, at different times in our history, been empowered to decide the most important controversies without appeal. In some of them the right of an ultimate trial by jury has been given; but this was not done because the laws were believed to be unconstitutional without it. The purpose of the Constitution undoubtedly was to preserve the jury trial wherever the common law gave it, and in all other cases to let the legislature and the people do as their wisdom and experience might dictate. Summary convictions were well known before the formation of the Constitution, and they are not expressly or impliedly prohibited by that instrument except in so far as they are not to be substituted for a jury, where the latter mode of trial had been previously established.
The other exceptions need but a word apiece. The record does show that the justice had jurisdiction. It is not necessary to set forth the Act of Assembly; for, although it is confined in its operation to particular counties, it is to them a public law which all the judges are bound to know and take notice of. The evidence, is fully and very artistically set out. There is no reason to believe that a single word is omitted, and it proves the defendant to have been guilty. The form of the proceeding is right. This is not a qui tam action, but a conviction which it was proper to entitle in the name of the Commonwealth.
Judgment affirmed.
Lewis, J., dissented.